Order entered August 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00042-CV

                             FIRST OVILLA, LLC, Appellant

                                              V.

                             JOHN PRIMM, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-01696-A

                                          ORDER
       Before the Court is appellee John Primm’s August 19, 2019 third motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time to August 26,

2019. We caution Mr. Primm that further extension requests will be disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE